DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 17/547,109 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Seay’s device does not use the ingredients as claimed, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., does not disclose a membrane as part of the cartridge) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, a cartridge, as defined in Merriam-Webster, is a case or container that holds a substance, device, or material. The cartridge of Seay clearly depicts a case (40) which includes the plate (100) and membrane forming a cartridge, the entire cartridge may be inserted into the device or removed as depicted in Fig. 3. The size of the cartridge within the device is never expounded upon in the claims nor is its relative size/placement with the rest of the device. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the bottles are not directly attached the cartridge) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant only claims that the cartridge comprises the reservoirs and that the reservoirs dispense ingredients though the plate, not specifically the neck of container is mounted directly to the plate itself.  Further, claim 5 states that the reservoirs are fixedly attached, to be attached in this manner entails a functional relationship between claimed components, that is, the claimed components must be connected in a way to perform a designated function." MPEP 2173.05. Here, the plurality of ingredient reservoirs are fixedly attached (@ 140) to the plate on a side of the plate opposite the side of the plate adjacent to the membrane (Depicted Fig. 11), feature 140 provides a fixed connection between the reservoirs and plate. Further modification of claim 5 and its incorporation into the independent claims could provide beneficial distinctions from the prior art of record. 
Allowable Subject Matter
Claims 10, 12-14, 21-23, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, 15-20, and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seay et al. (US Patent No. 10,150,663).
Re: Claim 1, Seay discloses the claimed invention including an ingredient cartridge comprising:
a plate (102, 104) (Figs. 9-11);
a plurality of ingredient reservoirs (50) containing respective ingredients, having respective orifices (132), and sealed by respective seals (173) (Figs. 13-16), wherein each of the ingredient reservoirs is configured to dispense the respective ingredient through the plate via the respective orifice when the respective seal is unsealed (Col. 8, lines 3-7, seal for each ingredient reservoir); 
a membrane (170) adjacent to the plate and configured to form, when pressed against the respective orifices, the respective seals (Depicted in Figs. 13-15); and
wherein each of the respective seals is selectively able to be unsealed by not pressing the membrane against the respective orifice (Fig. 13, 14, Col. 9, lines 18-21, 29-30, seal and unseal).
Re: Claim 2, Seay discloses the claimed invention including wherein the plate comprises one or more channels (134) on a side of the plate adjacent to the membrane (Fig. 10); wherein the membrane provides a surface of the one or more channels opposite a surface of the one or more channels on the side of the plate adjacent to the membrane (Depicted in Fig. 13); and wherein, according to a recipe, the respective ingredients from selected ones of the plurality of ingredient reservoirs are enabled to be dispensed into the one or more channels (Col. 2, lines 31-43, Col. 8, lines 7-10, controller activates valves based on recipe).
Re: Claim 3, Seay discloses the claimed invention including wherein the one or more channels are etched into the plate (Depicted in Fig. 10, channels etched in).
Re: Claim 4, Seay discloses the claimed invention including the respective orifices (132) are formed into the plate (Depicted in Figs. 14-15).
Re: Claim 5, Seay discloses the claimed invention including the plurality of ingredient reservoirs are fixedly attached (@ 140) to the plate on a side of the plate opposite the side of the plate adjacent to the membrane (Depicted Fig. 11).
Re: Claim 6, Seay discloses the claimed invention including each of the plurality of ingredient reservoirs comprises a respective flat plate at one end, and the respective orifices are in the respective flat plate.
Re: Claim 7, Seay discloses the claimed invention including the one or more channels are a plurality of channels; and wherein the respective ingredients from two or more of the plurality of ingredient reservoirs are configured to be dispensed via the respective orifices into a particular one of the plurality of channels (Col. 4, lines 53-65, each plurality channel corresponds to an ingredient).
Re: Claim 8, Seay discloses the claimed invention including the respective seals of the plurality of ingredient reservoirs are selectively controllable via respective plungers external to the ingredient cartridge (Col. 2, lines 31-43, Col. 8, lines 7-10, controller activates valves based on recipe), each of the respective plungers configured to: (a) by default press a respective portion of the membrane against the respective orifice to form the respective seal (Depicted in Fig. 15, Col. 9, lines 18-21, default state), and (b) when activated, retract so that the respective portion of the membrane is not pressed against the respective orifice, thus unsealing the respective orifice to enable dispensing of the respective ingredient (Depicted in Fig. 14, Col. 9, lines 29-30, depicts active state).
Re: Claim 9, Seay discloses the claimed invention including a width of the particular channel is such that the respective ingredient dispensed from a dispensing one of the two or more of the plurality of ingredient reservoirs is able to flow around the respective plunger of a non-dispensing one of the two or more of the plurality of ingredient reservoirs (Fig. 15 depicts channel wider than at the location of the seal, allowing for flow therearound).
Re: Claim 11, Seay discloses the claimed invention including an inlet (146) and an outlet (139); and wherein a flow of a solvent from the inlet to the outlet mixes with the respective ingredients dispensed from the selected ingredient reservoirs (Col. 7, 53-67, water enters and mixes with ingredients).
Re: Claim 15, Seay discloses the claimed invention including an ingredient cartridge comprising:
a plate (102, 104) (Figs. 9-11);
at least one of ingredient reservoirs (50) containing a respective ingredient, having a respective orifice (132), and sealed by a respective seal (173) (Figs. 13-16), wherein each of the one ingredient reservoir is configured to dispense the respective ingredient through the plate via the respective orifice when the respective seal is unsealed (Col. 8, lines 3-7, seal for each ingredient reservoir); 
a membrane (170) attached to a raised surface of the plate (Depicted in Fig. 13), and configured to form, when pressed against the respective orifice, the respective seal (Depicted in Figs. 13-15); and
wherein the respective seal of the at least one ingredient reservoir is selectively able to be unsealed by not pressing the membrane against the respective orifice (Fig. 13, 14, Col. 9, lines 18-21, 29-30, seal and unseal).
Re: Claim 16, the rejection from claim 2 above covers the features recited in this claim.
Re: Claim 17, the rejection from claim 3 above covers the features recited in this claim.
Re: Claim 18, the rejection from claim 4 above covers the features recited in this claim.
Re: Claim 19, the rejection from claim 5 above covers the features recited in this claim.
Re: Claim 20, the rejection from claim 11 above covers the features recited in this claim.
Re: Claim 25, the rejection from claim 1 above covers the features recited in this claim. 
Re: Claim 26, the rejection from claim 2 above covers the features recited in this claim. 
Re: Claim 27, the rejection from claim 7 above covers the features recited in this claim. 
Re: Claim 28, the rejection from claim 8 above covers the features recited in this claim. 
Re: Claim 29, the rejection from claim 9 above covers the features recited in this claim. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seay et al. (US Patent No. 10,150,663) as applied to claim 15 above, and further in view of Ciardella et al. (US 2016/0129467 A1).
Re: Claim 24, Seay discloses the claimed invention including the membrane is attached to at least a portion of the plate by friction fit with mechanical fasteners (107, 176) (Col. 8, lines 37-39, between plates) except for adhesive. However, Ciardella teaches the membrane is attached to at least a portion of the plate by an adhesive or mechanical fastener as art recognized alternatives (Para. 57, adhesives for attaching membrane to plate).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include adhesive as taught by Ciardella, since Ciardella shows the equivalence of fasteners and adhesive for their use in the coupling art by stating in para. 57 that the fastening method or mechanism will vary with the materials of membrane, and may include mechanical fastening mechanisms, adhesives, melting, integral forming of parts, and other fastening means now known or developed in the future. Such that the selection of any of these known equivalents to attach disparate parts together would be within the level of ordinary skill in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754